--------------------------------------------------------------------------------

FORM OF PROMISSORY NOTE

PROMISSORY NOTE

THIS PROMISSORY NOTE is dated November 14, 2013

BETWEEN:

> > > > NAKED BRAND GROUP INC., formerly Search By Headlines.com Corp. (“NBGI”),
> > > > a Nevada corporation, and NAKED INC., formerly Naked Boxer Brief
> > > > Clothing Inc. (“Naked”), a Nevada corporation, both having an office for
> > > > notice at 2-34346 Manufacturers Way, Abbotsford, BC V2S 7M1
> > > > 
> > > > (together, the “Borrowers”)

AND:

> > > > ___________________, of _____________________________
> > > > 
> > > > (the “Lender”)

BACKGROUND:

A.         Naked is a wholly-owned subsidiary of NBGI operating a product
manufacturing and distribution business for men’s clothing products;

B.         Naked requires funds to expand its inventory and sales operations,
and, in order to raise funds for that purpose, (i) Naked and NBGI have
determined to issue joint and several convertible term promissory notes (the
“Kalamalka Loans”) to a group of accredited investors, as defined in applicable
securities legislation (the “Kalamalka Group”) in connection with an agency and
interlender agreement dated as of the date hereof (the “Agency Agreement”); and
(ii) NBGI has determined to issue certain warrants to purchase common shares in
its capital (each, a “Warrant”) to Kalamalka Partners Ltd. (the “Agent”) and to
each member of the Kalamalka Group; and

C.         The Lender is a member of the Kalamalka Group, is an accredited
investor, has entered into the Agency Agreement with the other members of the
Kalamalka Group, NBGI, Naked, and the Agent pursuant to which the Agent will
manage the obligations evidenced by this Note and the Security (as hereinafter
defined) for those obligations provided for in this Note on the Lender’s behalf
(as amended, supplemented and replaced from time to time) and has agreed to loan
funds to the Borrowers as provided for in this Note (the “Loan”).

NOW THEREFORE THE PARTIES HERETO AGREE as follows:

1.         For value received the Borrowers hereby jointly and severally promise
to pay to the Lender the sum of USD$________________(the “Principal”) on January
31, 2014 (the “Due Date”). This Note will bear interest (the “Interest”) on the
Principal outstanding, from time to time, both before and after maturity,
default and judgment, commencing the date of advance of the Principal to the
Borrowers until repaid to the Lender at the rate of twelve percent (12%) per
annum, calculated daily and payable on the Due Date.

--------------------------------------------------------------------------------

2.         On the Due Date, the Borrowers shall wire to a bank account
maintained by the Agent (the “Agent’s Account”) an amount equal to the Principal
and Interest, plus any other amounts owing under the Loan. The Borrower must
designate such payment to the Agent’s Account by notice in writing to the Agent
as “a payment with respect to the November 2013 Kalamalka Loan”. Such payment
shall be deemed to be a payment made rateably to each member of the Kalamalka
Group that is a Lender. For greater certainty, the Borrowers may not prepay all
or any portion of the Principal or any Interest without the prior written
consent of the Agent.

3.         At the Lender’s option, but subject to the provisions of the Agency
Agreement, the outstanding Principal and all accrued but unpaid Interest
represented by this Note will become immediately due and payable upon written
notice of acceleration given by the Agent to the Borrowers following the
occurrence of any of the following events (each an “Event of Default”):

(a)

if the Borrowers shall fail to pay any portion of the Principal, any Interest on
this Note or any other sum due hereunder, on the date on which such amount shall
become due and payable, whether at the stated Due Date or at any accelerated
date of maturity or at any other date fixed for payment;

    (b)

if the Borrowers shall fail to perform in any material respect any of the other
covenants and agreements set forth herein or in any security granted by either
of them in connection with their obligations under this Note and under any Note
issued to a Lender in connection with the Agency Agreement (collectively the
“Security”), and not cure such failure within ten (10) days after notice
thereof;

    (c)

if the Borrowers shall fail to pay any portion of any principal, interest or any
other sum due, or fail to perform in any material respect any of the other
covenants or agreements set forth in any loan documents or security granted by
either of them in connection with any other loans facilitated by the Agent and
not cure such failure within any curative period granted by the Agent or the
lenders with respect to such loans;

    (d)

if any material representation or warranty of the Borrowers in this Note, the
officer’s certificate of NBGI or the officer’s certificate of Naked provided in
connection herewith shall prove to have been false in any material respect upon
the date when made or deemed to have been made or repeated;

    (e)

if a Borrower shall fail to pay at maturity, or within any applicable period of
grace, any obligation for borrowed money or credit received or in respect of any
capitalized lease, in each case for which such Borrower’s obligations exceed
CAD$50,000, or fail to observe or perform any material term, covenant or
agreement contained in any material agreement by which it is bound and
evidencing or securing borrowed money or credit received or in respect of any
such capitalized lease for such period of time or otherwise as would permit
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof, or any such holder or holders to rescind or to have a right to rescind
the purchase of any such obligations;

    (f)

if a Borrower shall make an assignment for the benefit of creditors, or admit in
writing its inability to pay or generally fail to pay its debts as they mature
or become due, or petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of a Borrower or of any substantial part of
its respective assets or shall commence any case or other proceeding relating to
a Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall authorize any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against a Borrower or a Borrower
shall indicate its approval thereof, consent thereto or acquiescence therein or
such involuntary petition or application shall not have been dismissed within
sixty (60) days following the filing thereof;


--------------------------------------------------------------------------------


(g)

if a decree or order shall be entered appointing any trustee, custodian,
liquidator or receiver of a Borrower or of any substantial part of its assets,
or adjudicating a Borrower bankrupt or insolvent, or approving a petition in any
such case or other proceeding;

    (h)

if there shall remain in force, undischarged, unsatisfied, unvacated, unbonded
or unstayed, for more than sixty (60) days, any final judgment against a
Borrower that, with other such outstanding final judgments against a Borrower or
any subsidiary of a Borrower that are undischarged, unsatisfied, unvacated,
unbonded or unstayed, exceeds in the aggregate CAD$25,000 in excess of insurance
coverage which an insurer has acknowledged and confirmed it would provide with
respect to such judgment;

    (i)

if this Note or any Security shall be cancelled, terminated, revoked or
rescinded, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind this Note or any Security shall be commenced by or on
behalf of a Borrower or its shareholders, or any court or any other governmental
or regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more provisions of this Note or any Security is illegal,
invalid or unenforceable in accordance with the terms thereof;

    (j)

if there shall occur (i) a sale or disposition of all or substantially all of
the assets of a Borrower, or (ii) any transfer of beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the United States Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of all or any portion of the outstanding shares of a
Borrower, in a single transaction or a series of related transactions except, in
the case of a transfer of beneficial ownership of common shares in the capital
of a Borrower where the shareholders of that Borrower immediately prior to such
transaction or series of related transactions retain directly or indirectly at
least fifty percent (50%) of the voting power in that Borrower or the successor
or acquiring entity (as applicable); and

    (k)

if (a) there occurs a Material Adverse Effect as defined in subsection (i) of
the definition thereof or that otherwise is not curable, or (b) there occurs any
other Material Adverse Effect that continues in existence uncured for five
business days. “Material Adverse Effect” means any event or series of events
that, individually or in the aggregate, results in (i) a material adverse change
in, or a material adverse effect upon, the operations, business, properties, or
condition (financial or otherwise) of a Borrower (including without limitation
the withdrawal by applicable authorities of a business license of a Borrower
which business license would be necessary to conduct its business as currently
conducted or as contemplated to be conducted), (ii) a material impairment of the
ability of a Borrower to perform under this Note, the Security to which it is a
party or any other note or agreement to which a Borrower is a party, or (iii) a
material adverse effect upon the legality, validity, binding effect or
enforceability against a Borrower of this Note, any Security to which it is a
party or any other note or agreement to which a Borrower is a party. For greater
certainty, a Material Adverse Effect shall include a material adverse change in
the business plans of the Borrowers as represented to the Agent.

4.         Upon the occurrence of an Event of Default and at any time
thereafter, provided the Event of Default has not been waived by the Agent or
the Borrowers have not theretofore remedied all outstanding Events of Default
within the prescribed time period, the Agent may at its option, but in
accordance with the provisions of the Agency Agreement, by notice to the
Borrowers:

(a)

declare the Principal, Interest and all other amounts owing under this Note to
be immediately due and payable; and

    (b)

enforce all rights and remedies granted under the Security.

5.         Each of the Borrowers represents and warrants to the Lender that:

--------------------------------------------------------------------------------


(a)

it is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or continuation, and is qualified
and licensed to do business in any jurisdiction in which the conduct of its
business or its ownership of property requires that it be so qualified, except
those jurisdictions where failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect;

   (b)

it has all requisite corporate power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted and to enter into and carry out the transactions contemplated by this
Note and the Security;

   (c)

the execution, delivery and performance of this Note are within its powers, have
been duly authorized, are not or will not be in conflict with or constitute a
breach of any provision contained in its enabling documents, and do not or will
not contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any material agreement to which it is a
party or by which it is bound, or give any person the right to (i) declare a
default or exercise any remedy under any such material agreement, (ii)
accelerate the maturity or performance of any such material agreement, or (iii)
cancel, terminate or modify any such material agreement;

   (d)

it has obtained or made all orders, consents, approvals, licenses,
authorizations or validations of, or filings, recordings or registrations with,
or exemptions by, any governmental or public body or authority, or any
subdivision thereof, required to authorize, or required in connection with, (i)
the execution, delivery and performance of this Note and the Security to which
it is a party, or (ii) the legality, validity, binding effect or enforceability
of this Note and the Security to which it is a party;

   (e)

it has not granted or agreed to grant any protective provisions, liquidation
preferences, redemption rights or other investor protection rights to any person
or entity;

   (f)

the audited financial statements of Naked for the fiscal year ended January 31,
2013, the unaudited financial statements of Naked for the period ending July 31,
2013, the audited financial statements of NBGI, presented on a consolidated
basis, for the fiscal year ended January 31, 2013, and unaudited financial
statements of NBGI for the period ending July 31, 2013 (collectively the
“Financial Statements”) and the related statements of income, cash flows and
shareholder’s equity of NBGI and its subsidiaries, on a consolidated basis, for
the fiscal years or periods ended on such dates, true and correct copies of
which have been furnished to the Agent and the Lenders prior to the date hereof,
present fairly in all material respects the consolidated financial position of
NBGI and its subsidiaries at the dates of such balance sheets and the results of
the operations of NBGI and its subsidiaries for the periods covered thereby and
the Financial Statements have been prepared in accordance with U.S. generally
accepted accounting principles applied on a consistent basis throughout the
periods indicated and with each other, except that the unaudited financial
statements may not contain all footnotes required by generally accepted
accounting principles and may be subject to year-end audit adjustments;

   (g)

except as fully disclosed in the Financial Statements or otherwise disclosed to
the Agent there are no liabilities or obligations with respect to it of any
nature whatsoever (whether absolute, accrued, contingent or otherwise, and
whether or not due) which, either individually or in aggregate, would be
reasonably likely to be material to it;

   (h)

except as previously disclosed to the Agent or disclosed in the Financial
Statements, since July 31, 2013 there has been no change in its business,
operations, property, assets, liabilities or condition (financial or otherwise)
which change would be reasonably likely to have a Material Adverse Effect;

   (i)

upon any issuance of shares pursuant to the due exercise of the Warrants, such
shares will be duly authorized, validly issued, fully paid and non-assessable,
and free of any liens or encumbrances, except for restrictions on transfer under
applicable securities laws;


--------------------------------------------------------------------------------


(j)

this Note and the Security to which it is a party have been duly executed and
delivered by it and are legally valid and binding obligation of it, enforceable
against it in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

    (k)

except as previously disclosed to the Agent, there are no pending or, to either
Borrower’s knowledge, threatened actions or proceedings to which a Borrower is
party before any court or regulatory or administrative agency, whether Canadian
or foreign, in which a decision adverse to a Borrower would be reasonably likely
to have a Material Adverse Effect;

    (l)

it has filed or caused to be filed all tax returns required to be filed, and has
paid, or has made adequate provision for the payment of, all material taxes
reflected therein or otherwise owed;

    (m)

it does not own any real property and it has good and marketable title to all of
its material properties and material assets, including all material property
reflected in the most recent balance sheets included in the Financial Statements
free and clear of all Liens (as hereinafter defined) except Permitted Liens (as
hereinafter defined);

    (n)

to the best of its knowledge, it is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except where the failure to be so in compliance would not be
reasonably likely to have a Material Adverse Effect; and

    (o)

it is not in material default in or material breach of the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its material contracts, no condition exists that, with the
giving of notice or the lapse of time or both, would constitute such a material
default, and, to its knowledge, no counterparty to any such material contract is
in material default in or material breach of any such material contract.

6.         Except for Section 6(b) which is a covenant of NBGI only, each of the
Borrowers covenants and agrees that, so long as any of their obligations under
this Note remain outstanding, they shall do all of the following:

(a)

duly and punctually pay or cause to be paid the Principal and Interest and all
other amounts provided for in this Note and in the Security in accordance with
the terms hereof;

    (b)

reserve out of the authorized and unissued capital of NBGI an adequate number of
common shares such that, upon any exercise of the Warrants, such shares shall be
immediately issuable;

    (c)

preserve and maintain in full force and effect its legal existence and good
standing in its respective jurisdiction of organization and maintain
qualification in each jurisdiction in which qualification is required under
applicable law, except where the failure to be so qualified would not be
reasonably likely to have a Material Adverse Effect;

    (d)

notify the Agent in writing promptly upon becoming aware of any event or change
that has caused, or evidences, an Event of Default or a Material Adverse Effect,
together with a reasonably detailed description thereof and the actions it
proposes to take with respect thereto;

    (e)

notify the Agent in writing promptly upon entering into any discussions,
negotiations, agreements, understandings or arrangements relating to any
financing or acquisition proposal, whether completed or proposed, from the date
hereof to and including the earlier of the conversion or payment of all sums due
hereunder;


--------------------------------------------------------------------------------


(f)

notify the Agent in writing promptly upon obtaining knowledge of the institution
or threat of any action or proceeding against or affecting it or any of its
property, and any material development in any such action or proceeding, that:
(i) if adversely determined, has a reasonable possibility of giving rise to a
Material Adverse Effect, or (ii) seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by this Note. It shall provide the Agent with
additional information regarding any such action or proceeding as may be
reasonably requested by the Agent to evaluate such action or proceeding,
including copies of any filings;

      (g)

keep all property necessary to its business in reasonably good working order and
condition, ordinary wear and tear excepted;

      (h)

make due and timely payment or deposit of all material federal, state,
provincial, local and other Canadian, US and foreign taxes, assessments or
contributions required by law;

      (i)

comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to intellectual property and environmental standards and controls),
except where the failure to so comply would not be reasonably likely to have a
Material Adverse Effect;

      (j)

take all actions and execute all writings or documents, including the
preparation, delivery and prosecution of authorization requests and filings with
governmental authorities, as may reasonably be requested by the Agent in
connection with the current or future exercise of a Warrant or other rights of
the Lender under this Note;

      (k)

keep adequately insured by financially sound and reputable insurers all assets
and property of a character customarily insured by persons engaged in similar
businesses similarly situated, including inventory, against loss or damage of
the kinds customarily insured against by such persons, in such amounts as are
customarily insured for by such persons, and, in the case of inventory, maintain
at minimum insurance equivalent to the value of the total indebtedness owed to
the Kalamalka Group; that it will forthwith notify the Agent of any significant
loss; that it will duly and punctually pay all premiums and other sums of money
for maintaining such insurance; and that it will name the Agent as an additional
loss payee on all insurance policies;

      (l)

deliver to the Agent:

      (i)

within 90 days of the fiscal year end, audited consolidated financial statements
of NBGI and any of its subsidiaries;

      (ii)

within 45 days of the end of a month, unaudited consolidated profit and loss
statement and balance sheet for the month;

      (iii)

within 45 days of the end of the first three (3) fiscal quarters and within 90
days of the end of the fourth fiscal quarter, a management report on the
quarter’s results and operations;

      (iv)

within 90 days of the fiscal year end, unaudited non-consolidated financial
statements of the Borrowers and any of their subsidiaries;

      (v)

at least 30 days before the commencement of each fiscal year, a business plan
for the next fiscal year, together with the operating, capital expenditure and
research and development budgets, approved by the Board;

      (vi)

within three (3) business days after its receipt by either of the Borrowers, a
copy of any notice to such Borrower of any alleged material breach of contract
or obligation, together with management’s proposed manner of response to such
alleged breach;


--------------------------------------------------------------------------------


  (vii)

within three (3) business days after any actual, apparent, or suspected loss of
any material amount of inventory or receivables, notice to the Agent of all
information concerning such loss or potential loss, together with management’s
proposed manner of response;

        (viii)

within three (3) business days after any change, extension, or other amendment
to one or more of the Borrowers’ loan facilities, notice to the Agent of all
information concerning such amendments and the reasons for same;

        (ix)

weekly updates with respect to the Borrowers’ current equity capital and debt
raising efforts;

        (x)

bi-weekly margin reports with respect to Naked within three (3) business days of
the end of each bi-weekly period including, without limitation, information
relating to detailed inventory and receivables listings; and

        (xi)

any such other information, accounts, data and projections reasonably required
by the Lender; and


(m)

in the case of Naked, maintain a borrowing base equivalent to a discount factor
of 0.90 multiplied by the value of the sum of the value of Naked’s inventory
plus the value of its accounts receivable and, in the case of NBGI, ensure that
Naked maintains such borrowing base. For greater certainty, except as otherwise
agreed between the parties, inventories will be calculated at the lower of cost
or market value and include adjustments for estimated obsolete or excess
inventory determined by future estimated sales in relation to older or out of
season product. Cost is based on actual cost on a weighted average basis. The
costs of finished goods inventories include raw materials and direct labour.
Inventory shall include raw material in transit in the possession of the
Borrower, materials in the course of production, work in progress, and unsold
finished goods. The calculation of accounts receivable for margining purposes
shall include only those accounts current as of sixty (60) days that are
expected to be collectable, except that up to $10,000 of receivables may be
included in the borrowing base for the purpose of calculating margin if such
receivables are more than sixty (60) days old but less than ninety (90) days
old. Naked and NBGI, within fifteen (15) days of either party being made aware
that Naked does not meet its borrowing base requirement, shall repay to the
Agent on behalf of the Kalamalka Group any amounts required to maintain Naked’s
borrowing base with the Lender.

7.         Each of the Borrowers covenants and agrees that, so long as any of
its obligations under this Note remain outstanding, it shall not do any of the
following without the Agent’s written consent:

(a)

use the funds advanced under the Loan for any purpose other than the financing
of inventory and receivables;

    (b)

incur any indebtedness or guarantee any indebtedness or issue or sell any debt
securities or guarantee any debt securities of others that rank or could rank in
priority to, or pari passu with, the Kalamalka Loans, other than (i) the
indebtedness evidenced by this Note; (ii) as disclosed in the Financial
Statements; and (iii) with respect to the Permitted Liens;

    (c)

create, incur, assume or suffer to exist any lien or encumbrance upon or with
respect to any of its property or assets (real or personal, tangible or
intangible) (“Liens”), whether now owned or hereafter acquired, or sell any such
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to it), or assign any right to receive income or permit
the filing of any security interest under the British Columbia Personal Property
Security Act or any other similar notice of lien or encumbrance under any
similar recording or notice statute, provided that the provisions of this
Subsection 7(c) shall not prevent the creation, incurrence, assumption or
existence of the following (collectively, the “Permitted Liens”):


--------------------------------------------------------------------------------


  (i)

financing statement registered in the British Columbia Personal Property
Registry on August 9, 2012 under Base Registration 893601G in favour of
Kalamalka Partners Ltd. with respect to NBGI;

        (ii)

UCC-1 Financing Statement registered in the State of Nevada on August 13, 2012
under Document Number 2012011822-4 in favour of Kalamalka Partners Ltd. with
respect to NBGI;

        (iii)

UCC-1 Financing Statement registered in the State of California on August 13,
2012 under Document Number 12-7324895970 in favour of Kalamalka Partners Ltd.
with respect to NBGI;

        (iv)

financing statement registered in the British Columbia Personal Property
Registry on August 9, 2012 under Base Registration 893591G in favour of
Kalamalka Partners Ltd. with respect to Naked;

        (v)

UCC-1 Financing Statement registered in the State of Nevada on August 13, 2012
under Document Number 20120021823-6 in favour of Kalamalka Partners Ltd. with
respect to Naked;

        (vi)

UCC-1 Financing Statement registered in the State of California on August 13,
2012 under Document Number 12-7324896123 in favour of Kalamalka Partners Ltd.
with respect to Naked;

        (vii)

inchoate Liens for taxes, assessments or governmental charges or levies not yet
due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;

        (viii)

Liens in respect of its property or assets imposed by law, which were incurred
in the ordinary course of business and do not secure indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which do not
in the aggregate materially detract from the value of its property or assets or
impair the use thereof in the operation of its assets subject thereto;

        (ix)

Liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business consistent with past practices;

        (x)

the Liens created by the Security;

        (xi)

Liens that are subordinate to the Security; or

        (xii)

any Liens consented to in writing by the Agent from time to time, such consent
not to unreasonably withheld;


(d)

wind up, liquidate or dissolve its affairs, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (in one or a series of
related transactions), or enter into any sale- leaseback transactions for any
part of its property or assets involving any person other than Lender (or agree
to do any of the foregoing at any future time), except in each case for sales of
inventory, materials and equipment in the ordinary course of business consistent
with past practice; or

    (e)

make any distribution to any or all of its shareholders, or redeem or acquire
any or all of such shareholders’ shares or options in NBGI (other than issuances
of options or repurchases of options or equity securities at cost pursuant to
any equity plan adopted by NBGI for the benefit of employees or consultants of
NBGI); or create or suffer to exist any encumbrance or restriction on the
ability of Naked to (i) pay dividends or make other distributions to NBGI, (ii)
repay or prepay any indebtedness owed by Naked to NBGI.


--------------------------------------------------------------------------------

8.         The Lender shall not be obligated to advance the Loan unless all
representations and warranties of the Borrowers contained in this Note and the
Security are true and correct, no Event of Default has occurred and is
continuing and the Agent has received on behalf of the Lender the following:

(a)

duly executed originals of this Note, the Security and all other documents which
the Borrowers have covenanted to deliver or cause to be delivered under this
Note or the Security;

    (b)

certificates of status or good standing for each of the Borrowers issued by the
relevant authority in its jurisdiction of incorporation and all jurisdictions
where it is required to be registered by virtue of conducting business in such
jurisdiction;

    (c)

a certified copy of resolutions of the directors of each of the Borrowers
authorizing the execution, delivery and performance of this Note, the Security
and the instruments, agreements, certificates and other documents contemplated
in this Note and the Security;

    (d)

a certificate of a responsible officer of each of the Borrowers, certifying
certain matters as to each of the Borrowers;

    (e)

in connection with the first issuance of notes to members of the Kalamalka Group
who are Lenders, a favourable opinion from counsel for each of the Borrowers (in
form and content satisfactory to counsel for the Agent) as to the status, power
and capacity of each Borrower, the due authorization, execution and delivery of
this Note and the Security, the enforceability of this Note, and, in the case of
NBGI, the validity of the Warrants; and

    (f)

evidence satisfactory to the Agent of the perfection of the Security in British
Columbia, Nevada, California, and any other jurisdiction where the Borrowers’
inventory or material assets are located.

9.         Concurrently with the execution of this Note, NBGI shall issue to the
Lender Warrant for the purchase of 75,000 Common shares of NBGI at an exercise
price of USD$0.10 per share on or before 4:00PM on November 13, 2016. While this
Note is outstanding the Lender shall be permitted to apply any or all of the
outstanding Principal and Interest to payment of the exercise price of the
respective Warrants.

10.       At the option of the Lender, at maturity or at any time prior to
maturity, the Lender may convert the balance outstanding under the Loan,
including Principal and Interest from time to time, in whole or in part into
Common shares of NBGI. The conversion rate will be one (1) common share of NBGI
for each twenty-five cents (USD$0.25) of the Loan so converted (the “Conversion
Price”). If, at any time while any portion of the Loan is outstanding, NBGI
subdivides, consolidates, or pays a stock dividend on the Common shares, the
Conversion Price will be simultaneously adjusted upon the happening of each such
event and the Conversion Price shall be calculated by multiplying the Conversion
Price in effect immediately prior to such event by the following fraction:

(a)

the numerator of which is the number of common shares issued and outstanding
immediately prior to the event; and

    (b)

the denominator of which is the number of common shares issued and outstanding
immediately after the completion of the event.


--------------------------------------------------------------------------------

If, at any time while any portion of the Loan is outstanding, the common shares
are changed into a different class or classes of shares, whether by
reclassification, recapitalization, reorganization, arrangement, amalgamation or
merger, the Lender shall have the right to convert all or any portion of the
Loan outstanding into the kind and amount of shares and other securities and
property receivable upon such change by holders of that number of shares then to
which the Loan could have been converted immediately prior to such change.
Adjustments made under this Section shall be successive and each resulting new
Conversion Price shall continue in effect until the next adjustment (if any)
made hereunder.

11.       The Borrowers and the Lender acknowledge and agree that the rights and
obligation under this Note and the Security are subject to the provisions of the
Agency Agreement and that this Note ranks, in all respects, pari passu with
Notes issued to other members of the Kalamalka Group who are also parties to the
Agency Agreement. The Borrowers and the Lender further acknowledge and agree
that the rights and obligations under this Note, the Security, and the Agency
Agreement are separate and distinct from those rights and obligations contained
in the agency and interlender agreement among the Borrowers, the Agent, and
certain lenders dated August 10, 2012, as amended from time to time, (the “First
Loan Agency Agreement”) and the promissory notes and security agreements issued
in connection with and governed by the First Loan Agency Agreement.

12.       The Borrowers hereby waive presentment or demand for payment and waive
and forego any claim or right of set-off, contribution, or any other defense or
diminishment or set off of the amount herein evidenced and secured. The
Borrowers further waive all defenses or pleadings or cross-claims as answer or
to resist demand or repayment and acknowledge and acquiesce to the filing of
process by Lender and the taking of judgment and the execution of such process
and waives all defenses or counterpleading thereto excepting only prior payment
or the non-advance of the Principal of the Loan.

13.       SECURITIES DECLARATION AND ENFORCEABILITY

> > > > NONE OF THE SECURITIES TO WHICH THIS NOTE RELATES HAVE BEEN REGISTERED
> > > > UNDER THE UNITED STATES SECURITES ACT OF 1933 (THE “1933 ACT”), OR ANY
> > > > U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
> > > > OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S.
> > > > PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> > > > REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> > > > STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
> > > > FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS
> > > > OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
> > > > STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
> > > > SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

14.       This Note will be binding on and enure to the benefit of the Lender,
its successors and permitted assigns and the Borrowers and their respective
permitted successors and assigns.

15.       If any part or provision of this Note is invalid or unenforceable it
will at the election of the Lender be severed from this Note and the remainder
of this Note will be construed as if such invalid or unenforceable part or
provision had been deleted from this Note.

16.       This Note and all matters arising hereunder will be governed by the
laws of British Columbia.

IN WITNESS WHEREOF the Borrowers have executed this Note effective as the date
first above written.

--------------------------------------------------------------------------------

NAKED BRAND GROUP INC.
by its authorized signatory

 


__________________________
Name:
Title:

NAKED INC.
by its authorized signatory

 


__________________________
Name:
Title:


--------------------------------------------------------------------------------